Title: From Thomas Jefferson to William Short, 28 July 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia July 28th. 1791

Since my last I have received Letters from you as follows.


 

No. 59
March 4.
received
June 21.
 No. 63
April 8
received
July 8.


60
 ” 11 
 ” 
 ” 21.
64
 ” 25
 ” 
 ” 23.


61
 ” 12 
 ” 
 ” 22.
65
May 3
 ” 
 ” 19.


62
 ” 30 
 ” 
 ” 21 
66
 ”  8
 ” 
 ” 19.


Mine to you unacknowledged were of March 8. 12. 15. 19, April 25 and May 10. Your two last letters mention the length of time you have been without intelligence, having then received mine of January 23d. only. You will perceive by the above that six letters of a later date were on their way to you. The receipt of these with the newspapers, journals, laws and other printed papers accompanying them will have relieved your anxiety, by answering several articles of your former letters, and opening to you some new and important matters. I scarcely ever miss the opportunity of a private vessel going from hence or New York to any port of France, without writing to you and sending you the newspapers &ca. In the winter, occasions are very rare, this port particularly being blocked up with ice. The reason of so long an interval between the last and present letter, has been the journey of a month which that informed you I was about to take. This is the first vessel which has offered since my return: she is bound to Havre, and will carry the newspapers as usual.
The difference of 62.₶ 10 the hogshead established by the National Assembly on tobacco brought in their and our ships, is such an act of hostility against our navigation as was not to have been expected from the friendship of that Nation. It is as new in it’s nature as extravagant in it’s degree, since it is unexampled that any Nation has endeavoured to wrest from another the carriage of it’s own produce, except in the case of their Colonies. The British navigation act, so much and so justly complained of, leaves to all nations the carriage of their own commodities free. This measure too is calculated expressly to take our own carriage from us, and give the equivalent to other nations: for it is well known that the shipping of France is not equal to the carriage of their whole commerce; but the freight in other branches of navigation being on an equal footing with only 40.₶ the hogshead in ours, and this new arrangement giving them 62.₶ 10 the hogshead in addition to their freight, that is to say 102.₶ 10 instead of 40.₶, their vessels will leave every other branch of business to fill up this. They will consequently leave a void in those other branches, which will be occupied by English, Dutch and Swedes, on the spot. They complain of our Tonnage duty; but it is because it is not understood. In the ports of France  we pay fees for anchorage, buoys and beacons, fees to measurers, weighers and guagers, and in some countries for light-houses. We have thought it better that the Public here should pay all these, and reimburse itself by a consolidation of them into one fee, proportioned to the tonnage of the vessel, and therefore called by that name. They complain that the foreign tonnage is higher than the domestic. If this complaint had come from the English it would not have been wonderful, because the foreign tonnage operates really as a tax on their commerce, which, under this name, is found to pay 16½ dollars for every dollar paid by France. It was not conceived that the latter would have complained of a measure calculated to operate so unequally on her rival, and I still suppose she would not complain if the thing were well understood. The refusing to our vessels the faculty of becoming national bottoms on sale to their citizens was never before done by any nation but England. I cannot help hoping that these were wanderings of a moment, founded in misinformation—which reflection will have corrected before you receive this.
Whenever jealousies are expressed as to any supposed views of ours on the dominion of the West Indies, you cannot go farther than the truth in asserting we have none. If there be one principle more deeply rooted than any other in the mind of every American, it is that we should have nothing to do with conquest. As to commerce indeed we have strong sensations. In casting our eyes over the earth, we see no instance of a nation forbidden, as we are, by foreign powers to deal with neighbours, and obliged with them to carry into another hemisphere the mutual supplies necessary to relieve mutual wants. This is not merely a question between the foreign power and our neighbour. We are interested in it equally with the latter, and nothing but moderation, at least with respect to us, can render us indifferent to it’s continuance. An exchange of surplusses and wants between neighbour nations, is both a right and a duty under the moral law, and measures against right should be mollified in their exercise, if it be wished to lengthen them to the greatest term possible. Circumstances sometimes require that rights the most unquestionable should be advanced with delicacy. It would seem that the one now spoken of would need only a mention to be assented to by an unprejudiced mind: But with respect to America, Europeans in general have been too long in the habit of confounding force with right. The Marquis de la Fayette stands in such a relation between the two countries, that I think him perfectly capable of seizing what is just as to both. Perhaps on some occasion of free conversation you might find an opportunity of impressing these  truths on his mind, and that from him they might be let out at a proper moment, as meriting consideration and weight, when they shall be engaged in the work of forming a Constitution for our neighbours. In policy, if not in justice, they should be disposed to avoid oppression, which falling on us, as well as on their Colonies, might tempt us to act together.
The element of measure adopted by the National Assembly excludes, ipso facto, every nation on earth from a communion of measure with them; for they acknowledge themselves, that a due portion for admeasurement of a meridian crossing the 45th. degree of latitude and terminating at both ends in the same level, can be found in no country on earth but theirs. It would follow then, that other nations must trust to their admeasurement, or send persons into their country to make it themselves, not only in the first instance, but whenever afterwards they should wish to verify their measures. Instead of concurring then in a measure which, like the pendulum, may be found in every point of the 45th. degree and through both hemispheres, and consequently in all the countries of the earth lying under that parallel, either Northern or Southern, they adopt one which can be found but in a single point of the Northern parallel, and consequently only in one country, and that country is theirs.
I left with you a statement of the case of Schweighauser & Dobree, with the original vouchers on which it depends. From these you will have known, that being authorized by Congress to settle this matter I began by offering to them an arbitration before honest and judicious men of a neutral nation. They declined this, and had the modesty to propose an arbitration before merchants of their own town. I gave them warning then, that as the offer on the part of a sovereign nation to submit to a private arbitration was an unusual condescendence, if they did not accept it then it would not be repeated, and that the United States would judge the case for themselves hereafter. They continued to decline it, and the case now stands thus. The territorial judge of France has undertaken to call the United States to it’s jurisdiction, and have arrested their property, in order to enforce appearance, and possess themselves of matter whereon to found a decree: But no Court can have jurisdiction over a sovereign nation. This position was agreed to; but it was urged that some act of Mr. Barclay’s had admitted the jurisdiction. It was denied that there had been any such act by Mr. Barclay, and disavowed if there was one, as without authority from the United States, the property on which the arrest was made having been purchased by Dr. Franklin and in his possession till taken out of it by the arrest. On this  disavowal it was agreed there could be no further contest, and I received assurance that the property should be withdrawn from the possession of the Court by an evocation of the cause before the King’s council, on which, without other proceedings, it should be delivered to the United States. Applications were repeated as often as dignity or even decency would permit, but it was never done. Thus the matter rests, and thus it is meant it should rest. No answer of any kind is to be given to Schweighauser & Dobree. If they think proper to apply to their Sovereign, I presume there will be a communication either through you or their representative here, and we shall have no difficulty to shew the character of the treatment we have experienced.
I will observe for your information that the sustenance of our captives at Algiers is committed to Col: Humphreys.
You will be so kind as to remember that your public account, from the 1st. day of July 1790 to the last of June 1791 inclusive, is desired before the meeting of Congress, that I may be able to lay before them the general account of the foreign fund for that year.
General Scott has returned from a successful expedition against the Northern Indians, having killed 32 warriors, taken 58 women and children prisoners, and destroyed three towns and villages with a great deal of corn in grain and growth. A similar expedition was to follow immediately, while preparation is making for measures of more permanent effect; so that we may reasonably hope the Indians will be induced to accept of Peace, which is all we desire.
Our funds have risen nearly to par. The eight millions for the bank was subscribed as fast as it could be written, and that stock is now above par. Our crops of Wheat have been rather abundant, and of excellent quality. Those of Tobacco are not very promising as yet. The Census is not yet completed, but from what we hear, we may expect our whole numbers will be nearer four than three millions. I enclose a sketch of the numbers as far as we yet know them.—I am with great and sincere esteem Dear Sir Your sincere friend & Servt.,

Th: Jefferson

